Title: To George Washington from Pierre Charles Varlé, 4 February 1796
From: Varlé, Pierre Charles
To: Washington, George


          
            General
            Philadelphia 4 februair [1796]
          
          The Subscriber French Engeneer, an habitant of This Country These two years & a half, & who has made The plans of This City, of Newyork, a chart of St Domingue, & has begun a canal in This country, would wish to merit your patronage; The managers of The said canal not being here, he has only his work to recommend him, which he will present to you, if you will do him The honor to See him. he is with respect General your most humble and obedient Sarvent
          
            Varlé present.
          
        